PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Faust, Duane, Edward
Application No. 14/857,558
Filed: 17 Sep 2015
For: Computer implemented method for transforming bank-owned real property assets and/or bank held mortgage note receivables into a negotiable hybrid mortgage/asset-backed security.
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a) filed June 24, 2021.

The application became abandoned January 31, 2018 for failure to timely submit a proper reply to the non-final Office action mailed October 30, 2017. The non-final Office action set a three-month statutory period of time for reply. Notice of Abandonment was mailed May 29, 2018. A petition to revive was filed August 18, 2020 and dismissed October 13, 2020. A renewed petition to revive was filed December 22, 2020 and dismissed February 12, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply and petition fee were submitted August 18, 2020. An adequate statement and explanation of unintentional delay accompany the instant petition.

Accordingly, the petition is GRANTED.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions